

115 HR 2088 IH: Empire State Equity Act
U.S. House of Representatives
2017-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2088IN THE HOUSE OF REPRESENTATIVESApril 12, 2017Mr. Engel (for himself, Mr. Suozzi, Mr. Tonko, Mr. Sean Patrick Maloney of New York, Mrs. Carolyn B. Maloney of New York, Ms. Meng, Mr. Serrano, Mr. Crowley, and Mrs. Lowey) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to increase certain Federal amounts payable under
			 Medicaid for certain States.
	
 1.Short titleThis Act may be cited as the Empire State Equity Act. 2.Increasing certain Federal amounts payable under Medicaid for certain States (a)Increase in FFP for certain StatesSection 1903 of the Social Security Act (42 U.S.C. 1396b) is amended by adding at the end the following new subsection:
				
 (aa)Increase in FFP for certain StatesNotwithstanding the previous provisions of this section, in the case of a State that has a DSH allotment under section 1923(f) for fiscal year 2016 that was more than 6 times the national average of such allotments for all the States for such fiscal year, in determining the amount that is payable to the State for expenditures in a quarter in a fiscal year (beginning with fiscal year 2018) under subsection (a)(1), the amount of such expenditures shall be increased by 1/4 of such amount that would result in an increase in the amount so payable to such State in such fiscal year by not less than $2,300,000,000..
 (b)Sense of the CongressIt is the Sense of the Congress that the amendment made by subsection (a) should result in all political subdivisions of affected States providing property tax relief for the citizens of such political subdivisions.
			